Citation Nr: 1721187	
Decision Date: 06/12/17    Archive Date: 06/23/17

DOCKET NO.  15-27 388A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUES

1.  Entitlement to an initial rating higher than 50 percent for other specified trauma and stress-related disorder (claimed as post-traumatic stress disorder).

2.  Entitlement to an initial rating higher than 10 percent for tinnitus.

3.  Entitlement to an increased rating for bilateral hearing loss, to include whether the reduction of the 20 percent rating to 10 percent, effective November 21, 2014, was proper.

4.  Entitlement to a total disability rating based on individual employability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Roya Bahrami, Associate Counsel


INTRODUCTION

The Veteran had active service from October 23, 1944 to September 26, 1945.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration. 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).

With regard to the claims for increased rating on appeal, the Veteran asserts that each disability has increased in severity since his most recent VA examinations in November 2014.

Review of the record reveals that, in May 2016, the AOJ attempted to schedule the Veteran for VA examinations pertaining to the claims for increased ratings on appeal. However, the examinations were canceled because the Veteran "failed to RSVP."  In the most recent supplemental statement of case (SSOC), the AOJ indicated that the Veteran "failed to cooperate with the appointment process" and that the AOJ would "reconsider this decision when [the Veteran is] able to report for an examination."

Subsequently, the Veteran and his representative have submitted multiple statements indicating that the Veteran is able to report for an examination pertaining to all claims on appeal. The Veteran has continued to assert that his disabilities have worsened, and has submitted an audiogram suggesting a worsening of his hearing loss disability.  Moreover, although a schedular rating higher than 10 percent is not warranted for tinnitus as a matter of law, Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006), whether an extraschedular rating is warranted must also be considered and a new examination could also provide information with regard to the effect of the tinnitus on the Veteran's employment and well as his employability.

Additionally, with regard to the Veteran's claim for TDIU, a December 2013 rating decision notes that the Veteran submitted a VA Form 21-8940 (Application for Increased Compensation Based on Unemployability), received on October 16, 2013.  However, the virtual claims file does not include such document. Nor does the virtual claims file contain a proper notice letter as to the evidence and information necessary to substantiate a claim for TDIU. Thus, on remand, the AOJ must attempt to locate these missing records and upload them into the Veteran's virtual claims file. If the AOJ is unable to do so, the AOJ should provide the Veteran with notice as to the evidence and information necessary to substantiate a claim for TDIU, and request the Veteran complete another VA Form 21-8940.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900 (c). Expedited handling is requested.)

1.  Ensure that all documents, particularly the October 2013 claim for TDIU and notice letter, have been associated with the Veteran's VBMS file.  If the Board is in error and these documents are in the file, please indicate the location of the documents.

If it is determined that the records do not exist, or that further efforts to locate the missing records are futile, then the AOJ should inform the Veteran of the missing records, send him a notice letter as to the evidence and information necessary to substantiate a claim for TDIU, and request that the Veteran complete a VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability).

2.  Schedule the Veteran for VA mental health examination to address the severity and manifestations of his psychiatric disability. The examiner is to review the record, interview the Veteran, and conduct any necessary testing.

The examiner should determine the nature and severity of all manifestations of the Veteran's psychiatric disability, and the impact such has on his social and occupational functioning. In this regard, the examiner should provide a full description of the functional impairment associated with the Veteran's psychiatric disability on his ability to secure and follow a substantially gainful occupation.

3.  Schedule the Veteran a VA examination to ascertain the current severity and manifestations of his bilateral hearing loss and tinnitus. Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed, including the Maryland CNC test and a pure tone audiometry test.

The examiner is requested to review all pertinent records and discuss the effect of the disabilities on the Veteran's occupational functioning and daily activities.

4. Thereafter, readjudicate the issues on appeal. If the benefits sought on appeal remain denied, provide the Veteran and his representative with a Supplemental Statement of the Case and afford them a reasonable opportunity to respond. Then return the case to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

